Case 20-13275-amc      Doc 115    Filed 10/26/20 Entered 10/26/20 10:31:51       Desc Main
                                 Document      Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                   :      Chapter 11 V
 Industrial Food Truck, LLC

       (DEBTOR)                           :      Bankruptcy No. 20-13275AMC11V


                       NOTICE OF OBJECTION TO PROOF OF CLAIM
                               #21 of Gary Koppelman

      Debtor's Counsel has filed an objection to the proof of claim #21 of Gary
 Koppelman filed in this bankruptcy case.

       Your claim may be reduced, modified or eliminated. You should read these

 papers carefully and discuss them with your attorney, if you have one.

       If you do not want the court to eliminate or change your claim, you or your

 lawyer must attend the hearing on the objection scheduled to be held before the

 Honorable Ashely M. Chan, on December 2, 2020 at 12:30 p.m. in Courtroom No.4,

 United States Bankruptcy Court, Robert N.C. Nix Building, 900 Market Street, 2nd Floor,

 Philadelphia, PA 19107. Unless the Court elects to proceed telephonically. In that event

 the dial-in number for the telephonic hearing is 877-873-8017 with a passcode of

 3027681#. If you or your attorney do not attend the hearing on the objection, the court

 may decide that you do not oppose the objection to your claim.

                                          Respectfully submitted,


 Date October 26, 2020                    __s/_____________________
                                          Michael A. Cataldo, Esquire
                                          Cibik & Cataldo, P.C.
                                          1500 Walnut Street, Suite 900
                                          Philadelphia, PA 19102
                                          215-735-1060
